Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 11, 2019

                                       No. 04-18-00483-CR

                                    Amber Don CEARLEY,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR1792
                           Honorable Dick Alcala, Judge Presiding

                                         ORDER
        Appellant’s second motion for an extension of time to file the appellant’s brief is granted.
We order appellant’s brief due March 25, 2019. Counsel is advised that no further extensions of
time will be granted absent a timely motion that (1) demonstrates extraordinary circumstances
justifying further delay, (2) advises the court of the efforts counsel has expended in preparing the
brief, and (3) provides the court reasonable assurance that the brief will be completed and filed
by the requested extended deadline. The court does not generally consider a heavy work
schedule to be an extraordinary circumstance.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of February, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court